DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,006,768. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and all the claimed subject matter is present in the patent.  
Claims 21-28, 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,219,636. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and all the claimed subject matter is present in the patent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 21-25, 29-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2012/0253508) in view of Olson (US 4,600,119).
Regarding claim 21, Holmes (hereafter “D1”) discloses a merchandise display hook (display apparatus 258 — the embodiment of figures 17-21) comprising: a support structure (comprising rods 290, 286, helical coil 298, figure 17) configured to support one or more items of merchandise thereon, wherein the support structure comprises a helix (coil 298) disposed about at least one rod (290), the helix extending at least partially along a length of the at least one rod (figure 18), wherein the support structure further comprises a base (262) configured to be to be attached to a display fixture (by hooks 278) for supporting the support structure on the display fixture; and an anti-sweep mechanism (comprising actuator 274, locking mechanism 270) operably engaged with the support structure and comprising an actuator (274) configured to be actuated for dispensing the one or more items of merchandise from the support structure ([0077]), the helix configured to rotate in a dispensing direction for dispensing the one or more items of merchandise from the at least one rod, and wherein the anti-sweep mechanism (comprising actuator 274, locking mechanism 270) further comprises a mechanism configured to prevent rotation of the helix in response to actuation of the actuator (as at switch 314).
D1 does not disclose a drive mechanism configured to rotate the helix in response to actuation of the actuator, wherein the base is configured to house the drive mechanism therein.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a drive mechanism as taught by D2 in the base of D1 connected to drive helix motion for optional electronic control of the device movement and product dispensing.
Regarding claim 22, D1 discloses wherein the actuator (274) is configured to be manually actuated for dispensing one or more items of merchandise from the support structure ([0079]).
Regarding claim 23, D1 discloses wherein the actuator is configured to be actuated for dispensing a single item of merchandise at a time ([0077, 0080]).
Regarding claim 24, D1 discloses wherein the actuator (considering linear solenoid 306 as the actuator – ([0078])) is configured to be linearly actuated for dispensing one or more items of merchandise from the support structure.
Regarding claim 25, D1 discloses wherein the anti-sweep mechanism further comprises a loading mechanism (not indexed, finger or other device as described in [0081]) for loading one or more items of merchandise onto the support structure (in a refill mode – [0081]).
Regarding claim 29, D1 discloses wherein the drive mechanism comprises at least one gear (control wheel 294) operably coupled to the helix (figure 21).

Regarding claim 31, D1 discloses wherein the anti-sweep mechanism (274, 270) is configured to bias the helix for rotating in the dispensing direction (switch 314 is activated by protrusion 318 when rotating wheel 294 a single rotation to dispense a product and lock the actuator 306 having a biasing spring; when the actuator is then unlocked rotation other that the dispensing direction would activate the switch immediately – [0080]).
Regarding claim 32, D1 discloses in the other embodiment of figures 1-16 a communication portion comprising a cable connection ([0055]) to a user interface. The user interface is provided for authorizing removal of merchandise ([0046-0048]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the user interface and controller components adapted for use with the embodiment of figures 17-21 to control the locking mechanism for authorized rotation of the helix to remove merchandise. As modified, a cable used for the communication can be considered a part of the anti-sweep mechanism.
Regarding claim 33, D1 discloses wherein the anti-sweep mechanism (274, 270, 314) comprises a time delay mechanism (switch 314 – [0080]) configured to limit one or more items of merchandise from being dispensed from the support structure.
Regarding claim 34, D1 discloses wherein the time delay mechanism (314) is configured to disable the actuator for a predetermined period time following actuation of the actuator ([0080]).

Regarding claim 36, D1 discloses wherein the support structure (comprising rods 290, 286, helical coil 298, figure 17) extends outwardly from the base.
Regarding claims 37-38, in addition to the discussion of claims 21-25, 29-36 identifying all of the parts/members required it would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of claims 37-38 in order to necessarily make and use the disclosed device of modified D1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631